DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spieldiener et al. (US 5,219,395).
Referring to Claim 1: Spieldiener discloses a monorail system comprising: 
a plurality of rail segments (68) including at least two curved rail segments, a convexly formed rail end piece of a first curved rail segment (72) and a concavely formed rail end piece of a second curved rail segment (70), wherein the convexly formed rail end piece is in articulated connection with the concavely formed rail end piece (Fig. 4) (Col. 3, lines 36-45).

Referring to Claim 2: Spieldiener discloses a monorail system, characterized in that the convexly formed rail end piece (72) engages the concavely formed rail end piece (70) via a fitting bolt (74), the fitting bolt configured and arranged to facilitate the convexly formed rail end piece and the concavely formed rail end piece to pivot to one another (Fig. 4) (Col. 3, lines 36-45).  

Referring to Claim 4: Spieldiener discloses a monorail system characterized in that additional ballast elements (50) are configured and arranged on at least one rail segment (68) (Fig. 3).

Referring to Claim 5: Spieldiener discloses a monorail system, further including at least one switch element (54) (Fig. 4) (Col. 3, lines 36-45).

Referring to Claim 6: Spieldiener discloses a monorail system, wherein the at least one switch element (66) includes two switch tongues (105, 112) configured and arranged to pivot substantially parallel to one another (Fig. 7) (Col. 4, lines 10-23).  

Referring to Claim 7: Spieldiener discloses a monorail system, further including at least one length compensation element (48) (Fig. 3).
	The term “length compensation element” is being broadly interpreted as satisfied by elevated support beam 48 of Spieldiener because the beam 48 runs along the length of the track and compensates for height difference between the posts 50 and top surface 46 (Fig. 3).

Referring to Claim 10: Spieldiener discloses a monorail system, wherein the monorail system is fixed to a base (50) by means of frictional engagement (Col. 3, lines 19-20). 
	The Examiner notes that in Spieldiener the support beam 48 fixed on posts 50 will inherently create a frictional relationship between the surfaces, whether or not there are other means for fixing the two members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spieldiener in view of Deslauriérs (US 4,171,774).
Referring to Claims 8 and 20: Spieldiener teaches a monorail system, further including a base element (48) (Fig. 3).
Spieldiener does not teach a length compensation element according to claim 8. However, Deslauriérs teaches an expansion joint for railroad tracks, further including a base element (42) (Fig. 4); and wherein the at least one length compensation element (10) includes two running surface elements (14, 16) separated from one another by a gap configured and arranged movably relative to one another on the base element (Fig. 2) (Col. 1, lines 60-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Spieldiener to use a length compensation element to compensate for expansion and contraction, as taught by Deslauriérs, and thereby prevent lateral or transverse separation of the track segments.

Referring to Claim 15: Spieldiener in view of Deslauriérs, as applied to claim 8, further teaches that gap (22) extends obliquely to the longitudinal axis of the length compensation element (10) (Fig. 2).  

Claims 9, 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spieldiener in view of EP 2370312 B1 (“Palfinger”).
Referring to Claim 9: Spieldiener does not specifically teach a maintenance device configured and arranged for machining substantially vertically extending surfaces.
However, Palfinger teaches a maintenance device (100), wherein the monorail system (30) is configured and arranged for displacing at least one maintenance device (11) configured and arranged for machining substantially vertically extending surfaces (200) (see attached English machine translation, page 1) (Fig. 2c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the flexible monorail system and switch for transporting the maintenance device of Palfinger in order to provide an adaptable heavy duty monorail system with switching capabilities to the maintenance device of Palfinger.
Referring to Claim 11: Spieldiener discloses a monorail system including, a plurality of rail segments (68) with at least two curved rail segments, a convexly formed rail end piece of a first curved rail segment (72) and a concavely formed rail end piece of a second curved rail segment (70), wherein the convexly formed rail end piece is in articulated connection with the concavely formed rail end piece (Fig. 4) (Col. 3, lines 36-45).
	Spieldiener does not specifically teach a maintenance device displaceable on the monorail system. However, Palfinger teaches a maintenance device (100), wherein the monorail system (30) is configured and arranged for displacing at least one maintenance device (11) configured and arranged for machining substantially vertically extending surfaces (200) (page 1) (Fig. 1c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the flexible monorail system and switch for transporting the maintenance device of Palfinger in order to provide an adaptable heavy duty monorail system with switching capabilities to the maintenance device of Palfinger.

Referring to Claim 12: Spieldiener further teaches a monorail system, wherein the monorail system is fixed to a base (50) by means of frictional engagement (Col. 3, lines 19-20). 
	The Examiner notes that in Spieldiener the support beam 48 fixed on posts 50 will inherently create a frictional relationship between the surfaces, whether or not there are other means for fixing the two members.

Referring to Claims 13 and 17: Spieldiener does not teach that the base is a ship dock.  
However, Palfinger teaches a maintenance device (100), wherein the base is a ship dock (page 4, lines 3-5) (Fig. 2C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the flexible monorail system and switch on a ship dock, as taught by Palfinger, in order to provide an adaptable heavy duty monorail system with switching capabilities to the maintenance device of Palfinger and perform maintenance on ship hulls.

Referring to Claim 16: Spieldiener does not teach that the substantially vertically extending surface is a ship's hull.
However, Palfinger teaches a maintenance device (100), wherein the vertically extending surface is a ship’s hull (200) (page 4, lines 3-5) (Fig. 2C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the flexible monorail system and switch to perform maintenance on a ship’s hull, as taught by Palfinger, in order to provide an adaptable heavy duty monorail system with switching capabilities to the maintenance device of Palfinger and perform maintenance on ship hulls.

Allowable Subject Matter
Claims 3, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 18 and depending claim 19, the prior art fails to teach two set screws on each curved rail segment to adjust the curvature of the track in cooperation with a stop, as recited in claims 3 and 18. While set screws are known in the art for making adjustments to the track (e.g., Larkin (US 0,326,692), Psilander (US 1,054,613), the Examiner finds no obvious reason to modify Spieldiener with set screws and a stop to adjust the curvature in the track. Such a modification would require an improper degree of hindsight reasoning.
	Regarding claim 14, Spieldiener does not teach that the additional ballast elements are concrete slabs, and the concrete slabs are arranged on at least two adjacent rail segments. While concrete is known as a ballast material, the Examiner finds no obvious reason to mount adjacent rail segments to concrete slabs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references relate to rail expansion joints with oblique gaps: US-1054613-A ; US-1107017-A ; US-1385269-A ; US-2722384-A ; US-2067695-A ; US-0328692-A; and US-20120111957-A1. 
Further, GB 827969 relates to an articulated rail switch system having segments with convex/concave ends (Figs. 1 and 2).
	Further still, US-10472030-B2 and US-20190185118-A1 are related documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617